774 N.W.2d 860 (2009)
GREAT LAKES SOCIETY, Plaintiff-Appellant,
v.
GEORGETOWN CHARTER TOWNSHIP, Georgetown Township Zoning Administrator, and Georgetown Township Zoning Board of Appeals, Defendants-Appellees.
Docket No. 138129. COA No. 270031.
Supreme Court of Michigan.
November 23, 2009.

Order
On order of the Court, the application for leave to appeal the October 30, 2008 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.